Citation Nr: 0026523	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  98-08 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to 
April 1, 1999, for amputation of the right middle finger at 
the proximal interphalangeal joint.

2.  Entitlement to a rating in excess of 10 percent on or 
after April 1, 1999, for amputation of the right middle 
finger at the proximal interphalangeal joint.


REPRESENTATION

Appellant represented by:	State Veterans Affairs 
Commission of Mississippi


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from August 1967 to August 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) granted an increased rating of 20 
percent for amputation of the right middle finger at the 
proximal interphalangeal joint, effective from February 5, 
1998.  In a February 1998 rating decision, the RO corrected 
the effective date of the increased rating to January 28, 
1998.  In a December 1998 rating decision, the RO reduced the 
rating to 10 percent, effective from April 1, 1999.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (now, the United States Court of Appeals for 
Veterans Claims, hereinafter referred to as the Court) held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

Prior to April 1, 1999, the veteran's disability from 
amputation of the right middle finger at the proximal 
interphalangeal joint was manifested by subjective complaints 
of loss of grip strength, without metacarpal resection or 
clinical finding of loss of motor strength, limitation of 
motion, atrophy, or other findings of residual disability.

On and after April 1, 1999, the veteran's disability from 
amputation of the right middle finger at the proximal 
interphalangeal joint has been manifested by subjective 
complaints of loss of grip strength, without metacarpal 
resection or clinical finding of loss of motor strength, 
limitation of motion, atrophy, or other findings of residual 
disability.



CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 20 
percent for amputation of the right middle finger at the 
proximal interphalangeal joint were not met prior to April 1, 
1999.  38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Code 5154 (1999).

2.  The criteria for a schedular rating in excess of 10 
percent for amputation of the right middle finger at the 
proximal interphalangeal joint were not met on or after April 
1, 1999.  38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Code 5154 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by the 
Department of Veterans Affairs, he established a well-
grounded claim for an increased rating).  The Board is 
satisfied that all appropriate development has been 
accomplished and the Department of Veterans Affairs (VA) has 
no further duty to assist the veteran in developing facts 
pertinent to his claim.  The veteran has not advised VA of 
the existence of additional evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).

Service medical records show that the veteran sustained an 
amputation of this right middle finger in August 1968.  The 
amputation was completed by surgery.  The amputation was 
noted at the time of his medical examination for separation 
from service.

The veteran was granted entitlement to service connection for 
amputation of the right middle finger at the proximal 
interphalangeal joint by the RO's August 1970 rating 
decision.  The associated disability was rated 10 percent 
utilizing Diagnostic Code 5154.  Under that diagnostic code, 
amputation of the middle finger, with metacarpal resection 
(more than one-half of the bone lost) is rated 20 percent 
disabling.  Amputation of the middle finger without 
metacarpal resection at the proximal interphalangeal joint or 
proximal thereto, is rated 10 percent disabling.

Pursuant to a January 1998 claim for an increased rating, the 
RO awarded a rating of 20 percent, effective from the date of 
receipt of the claim on January 28, 1998.  However, the 
rating was reduced to 10 percent by the RO's December 1998 
rating decision, effective from April 1, 1999.

The veteran testified in April 1998 that he had dull pain in 
his right middle finger.  He reported having difficulty 
holding tools.  He asserted that his whole right hand was 
weaker.  In December 1998, he testified that he had 
difficulty picking up objects such as tools.  He asserted 
that his right hand had become weak.

During a VA examination in February 1998, an examiner 
reported that the veteran worked in the construction field 
and was right handed.  The veteran reported that his right 
hand grip had weakened.  He also complained of dull pain at 
the stump side of the right middle finger amputation.  He 
also reported having occasional mild swelling at the stump 
site, without heat, redness, or drainage.  The veteran told 
the examiner that the disability interfered with his ability 
to lift objects, write, and dress.  On examination, the right 
middle finger was amputated at the proximal interphalangeal 
joint.  There was no swelling, tenderness, or heat.  The skin 
was intact.  No drainage was noted.  The veteran was able to 
bring the tip of his fingers to the median transverse fold of 
the palm.  All fingers except the middle finger were normal.  
Grip was normal.  Motor power in the fingers other than the 
middle finger was normal.  The veteran was able to write his 
name clearly.  The examiner reported an impression of status 
post amputation of the right middle finder at the proximal 
interphalangeal joint secondary to trauma.  He commented that 
the amputation interfered with the veteran's ability to 
perform his job in construction, especially since he was 
right handed.

The veteran was examined by a private physician in December 
1998.  He told the examiner that he had lost strength in his 
right hand.  His extremities were normal except for an 
amputation of the right middle finger at the proximal 
interphalangeal joint.  An X-ray of the hand showed no 
arthritic changes.  The examiner noted that the amputation 
appeared to have been done surgically, as there was a clean 
cut amputation at the proximal interphalangeal joint with the 
proximal phalangeal bone intact.

The Board has reviewed the entire record and finds that since 
the veteran's claim was filed in January 1998, his disability 
from right middle finger amputation has been manifested by 
loss of the finger at the proximal interphalangeal joint, 
with subjective complaints of loss of grip strength, but 
without clinical findings of loss of motor strength or 
limitation of motion of the hand or fingers.  As the 
amputation does not involve resection of the metacarpal, the 
Board concludes that the criteria for a schedular rating in 
excess of 10 percent have not been met.

In reaching is decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (1999).  The original injury has been 
reviewed and the functional impairment that can be attributed 
to pain or weakness has been taken into account.  See DeLuca 
v. Brown, 8 Vet. App 202 (1995).  

In evaluating disability of the musculoskeletal system, the 
Board must take into account the functional impairment that 
may be attributed to pain or weakness. 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202, 205-6 
(1995).  Factors listed in 38 C.F.R. § 4.45 include less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  In this case, the veteran's statements 
concerning his impairment focus primarily on lessened ability 
to grip and lift objects with his right hand.  He has not 
been shown clinically to have atrophy, weakness, 
incoordination, excess fatigability, loose motion, or other 
special factors listed in 38 C.F.R. § 4.45.  The alleged 
swelling has not been clinically confirmed.  The evidence as 
a whole does not show the presence of such additional factors 
as to warrant a higher rating than the one assigned by this 
decision of the Board.

The Board has considered the observation by the VA physician 
who conducted the February 1998 examination of the veteran's 
right hand.  The assigned rating of 10 percent contemplates 
some interference with employment.  The schedule does not 
provided for a higher rating than ten percent under these 
circumstances, even though the middle finger amputation is on 
the veteran's right (major) hand.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  The veteran's disability from amputation of the 
right middle finger, without resection of any portion of the 
metacarpal, does not approximate the criteria for the next 
higher evaluation.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  A 10 percent evaluation 
contemplates amputation of the middle finger without 
resection of the metacarpal.  A higher schedular rating of 20 
percent is provided for amputation of the middle finger with 
resection of the metacarpal, but the medical evidence 
reflects that the veteran underwent metacarpal resection in 
this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his right 
middle finger disorder, nor is it shown that the disorder 
otherwise so markedly interferes with employment as to render 
impractical the application of regular schedular standards.  
Rather, for the reasons noted above, the Board concludes that 
the impairment resulting from amputation of the right middle 
finger at the proximal interphalangeal joint is adequately 
compensated by the 10 percent schedular evaluation.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted in this case.



ORDER

A rating in excess of 20 percent prior to April 1, 1999, for 
amputation of the right middle finger at the proximal 
interphalangeal joint is denied.

A rating in excess of 10 percent on or after April 1, 1999, 
for amputation of the right middle finger at the proximal 
interphalangeal joint is denied.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

 

